DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: "Using Ripmaps to Rotate a Plurality of Textured Images Arranged Along Two Imaginary Axes to Implement Turning Pages in a Book Metaphor".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “degenerated triangles” (recited in independent claims 3 and 6) finds support in the instant specification “In step 5205, the controller 3 then causes the 3D image processor 38 to draw the contour of the image bundle G by using degenerated triangles, as shown in FIG. 10. The drawing is performed by executing the figure creation program based on the OpenGL … specification stored in the RAM 5 and used to draw a figure, such as a triangle, in a 3D space” (¶ [0093]). The Examiner notes that the term “degenerate triangle” is commonly understood to mean a “zero area triangle primitive placed in a triangle strip between actual primitives, to allow many parts of a triangle mesh to be rendered in a single draw-call.” It is unclear to the Examiner whether the Applicant intends to construe the claim limitation “degenerated triangles” to mean the triangles composing each plane (e.g., triangles each composed of vertices X4-X3-X1 and X1-X2-X3, respectively, juxtaposed to form plane ‘P1’), or to construe the claim limitation as the line segments connecting each successive plane to the next successive plane, as all depicted in corresponding FIG. 10 of the drawings. Dependent claim 4 does not resolve the indefiniteness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (U.S. PG-PUB 2012/0204099, 'YAMADA') in view of Lerios et al. (U.S. PG-PUB 2013/0162646, 'LERIOS') and Larson et al. (U.S. Patent 5,222,205; 'LARSON').
Regarding claim 1, YAMADA discloses a display method comprising: 

    PNG
    media_image1.png
    707
    1103
    media_image1.png
    Greyscale

rotating a plurality of images arranged along a first imaginary axis around a second imaginary axis that intersects the first imaginary axis; 
further rotating the plurality of images around the first imaginary axis (YAMADA; ¶ 0083; “FIGS. 10A to 10E are diagrams illustrating a process of modifying thumbnail images. … The display image generation unit 1104 modifies the respective thumbnail images … to … generate images so that … each page is erected on a horizontal plane N in an imaginary space and rotated about an imaginary rotation axis M [‘second imaginary axis’] crossing the upper and lower sides of the page and extending along the vertical sides of the page by a rotation angle theta from a reference position at which the horizontal direction of the page is parallel to the horizontal direction of the display region, and the page is looked down (viewed overhead) at an overhead angle .phi. from a viewpoint above the upper side of the page within the imaginary space. … Moreover, the overhead angle .phi. is a predetermined angle. Furthermore, the rotation axis M is not limited to a configuration in which it is parallel to the vertical sides of the page but may be configured such that it crosses the horizontal sides of the page [‘first imaginary axis’].”); and 

    PNG
    media_image2.png
    524
    335
    media_image2.png
    Greyscale

displaying the plurality of images on a display section (YAMADA; FIGS. 8, 12; ¶ 0091; “When the display image generation unit 1104 generates an image including the image of the first selected page and the modified thumbnail images (step S206) and supplies the generated image to the controller 2, an image in which the thumbnail image of page 21 is displayed with the rotation angle θ1 is displayed on the display unit 1 … (step S207).”).



YAMADA does not explicitly disclose that the images are each a texture , which LERIOS discloses (LERIOS; ¶ 0019; “After the user selects a desired thumbnail from the display 106, the image manipulation application 101 can apply the same image filter to the original image 102. The image manipulation application 101 determines the resolution for the original image 102 corresponding to the selected thumbnail 107 and the image filter with corresponding textures used for the selected thumbnail 107. The image manipulation application 101 requests a canvas from the texture repository 103 corresponding to the resolution and texture used to manipulate the full-size image. The canvas corresponding to the full-size image is applied to the full size image 102 to provide the desired filtering of the original image 102.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the display method of YAMADA with the disclosure that the images are each a texture having a resolution according to a size of the image displayed on the display section of LERIOS. The motivation for this modification could have been to use a texture repository that enables optimized texture handling according to resources of a hardware-constrained device.

    PNG
    media_image3.png
    557
    470
    media_image3.png
    Greyscale

YAMADA-LERIOS do not explicitly disclose that the texture band is a ripmap ([¶ 0037] of the instant specification discloses “The images T are images so sized as to occupy part of the image display section 2 and are each a texture having a resolution according to the size of an image T selected from a texture band, which is a ripmap in which original images are arranged only in the lateral direction and is created in advance. The ripmap is a set of textures each having longitudinal and lateral resolutions separately reduced from those of the original images by a factor of a power of two. The texture band is a set of textures only in a lateral row in the ripmap with the textures having a longitudinal resolution equal to that of the original images and a lateral resolution reduced from that of the original images by a factor of a power of two.”) in which the textures are arranged in a first direction along the first imaginary axis, which LARSON discloses (LARSON; FIG. 3; Col. 7, Lines 33-41; “The RIP maps … are made up of multiple texture maps down-sampled in the S and T dimensions independently. An original texture map is filtered and down-sampled by powers of two in each of these dimensions [The Examiner asserts that the progressively down-sampled textures in either dimension are analogous to a ‘texture band’.]. If it is assumed that the original texture map is 2n * 2m in pixels size, then the RIP map will have (n+1) * (m+1) maps. Each of these maps is a down-sampled version of the original texture map.” Col. 7, Lines 46-59; “FIG. 3 illustrates a RIP map 200 … The original texture map 210 is shown in S and T coordinates in the upper left-hand corner of the RIP map 200. In the S direction, 2* down-sampled texture map which has been rectangular box filtered is shown at 220. Similarly, a 4* down-sampled in S texture map is shown at 230. The down-sampled texture maps in the S direction are each half the length of its parent. Similarly, a 2* down-sampled texture map in the T direction is shown at 240 and each of the down-sampled maps in T has half the height of its parent. The down-sampled maps are all rectangular box filtered until a single unused pixel remains in the lower right hand corner 250 of the RIP map 200.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the display method of YAMADA-LERIOS with the disclosure that the texture band is a ripmap in which the textures are arranged in a first direction along the first imaginary axis of LARSON. The motivation for this modification could have been to implement a digital image filtering technique using two-dimensional exponentially-variable resolution in which a textured pixel can be mapped to a rectangular area in the frame buffer which significantly minimizes the aliasing and blurring of the textured graphics primitive.
Regarding claim 2, YAMADA-LERIOS-LARSON disclose the display method according to claim 1, wherein the texture band has any of resolutions in the first direction reduced to a predetermined resolution multiplied by 1, 1/2, 1/4, 1/8, 1/16, and 1/32, and any of resolutions in a second direction that intersects the first direction reduced to the predetermined resolution multiplied by 1, 1/2, 1/4, 1/8, 1/16, and 1/32 (LARSON; FIG. 3; Col. 7, Lines 33-59).
Independent claim 5 has similar limitations and scope when compared to the recitation of independent claim 1; therefore, the same rationale(s) to combine references will be maintained.
Regarding claim 5, YAMADA-LERIOS-LARSON disclose that a display apparatus comprises: 
a display section that displays (YAMADA; FIG. 1; ¶ 0058; “The electronic apparatus 1000 displays the pages of an e-book and thumbnails which are reduced images of the respective pages of the e-book. That is, the electronic apparatus 1000 is … a display apparatus that displays images. The electronic apparatus 1000 includes a display unit ‘1’ on which images are displayed.”) an image bundle formed36 of a plurality of images (YAMADA; FIGS. 11-15; ¶ 0086; “… the display image generation unit 1104 generates an image in which the supplied first selected image P is arranged in the entire display region and the modified thumbnail images P11 are arranged … in an overlapped manner [‘image bundle’] in ascending order of page numbers from the right to the left of the display region.”); 
an image generator that rotates the plurality of images (YAMADA; FIG. 7; ¶ 0082; “The display image generation unit 1104 generates an image including the supplied first selected image and thumbnail images as an image to be displayed on the display unit 1. The thumbnail images of respective pages are modified so that each page is erected vertically on a horizontal plane and rotated about an imaginary rotation axis …, and the page is viewed in the same way as when it was viewed (viewed overhead) from a viewpoint above the upper side of the page (step S105).”) … and a controller (YAMADA; FIG. 2, element 2; ¶ 0076; “… a controller 2 outputs signals for displaying images in the display region 55 and various kinds of signals for driving the display unit 1.”) … [See the rationale for the rejection of these same limitations in the rejection of claim 1 in the Office action above.].
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA in view of Lo et al. (U.S. PG-PUB 2014/0270537, 'LO') and Pharr et al. (U.S. PG-PUB 2018/0061119, 'PHARR').
Regarding claim 3, YAMADA discloses a display method … [See the rationale for the rejection of these same limitations in the rejection of claim 1 in the Office action above.] … 

    PNG
    media_image4.png
    367
    636
    media_image4.png
    Greyscale

YAMADA does not explicitly disclose that the images are each a texture selected from a plurality of texture atlases having different resolutions in a first direction along the first imaginary axis and having a resolution according to a size of the image displayed on the display section, which LO discloses (LO; FIG. 11; ¶ 0148; “… each texture atlas is the same resolution 1102 but at different levels 1112, the images that get stored in it are half the resolution each level. … if an image width and height is 2048 and the texture atlas widths and heights are all 4096. At the base level (level 0), 4 images (2048*2048) can be stored. The next texture atlas level will still be 4096*4096 but now the images going into it will be 1024*1024, so 4 times as many images as the previous level (16 at level 1) may be stored at this level. Similarly, level 2 will have 16*4 images, and level 3 will have 16*4*4 images …”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the display method of YAMADA with the disclosure that the images are each a texture selected from a plurality of texture atlases having different resolutions in a first direction along the first imaginary axis and having a resolution according to a size of the image displayed on the display section of LO. The motivation for this modification could have been to use the multiresolution properties (preprocessed textures in a multitude of resolutions) of a texture atlas in order to rapidly apply textures to primitives of varying resolutions.
YAMADA-LO do not explicitly disclose that the textures are attached to planes each drawn by degenerated triangles and surrounded by a plurality of vertices, which PHARR discloses (PHARR; FIG. 6; ¶ 0086; “For each planar tile … (block 602), a 3D position for each of the vertices of two triangles [‘degenerated triangles’] that represent the planar tile in the LDI representation of the scene can be computed (block 604). … the 3D positions can be calculated using a projection matrix for the LDI representation of the scene. The projection matrix can project each of the vertices of the two triangles that represent the planar tile in the LDI representation of the scene into the 3D VR space that includes the LDI representation of the scene.” ¶ 0087; “The planar tile can be drawn as the two triangles with the vertices of each triangle [‘surrounded by a plurality of vertices’] aligned to LDI pixel sample boundaries in the LDI representation of the scene (block 606). A texture for the planar tile map [‘textures are attached to planes’] is fetched … from the texture atlas [‘images are each a texture selected from a plurality of texture atlases’] for the scene (block 608). The texture map is applied to the planar tile (block 610).”) and then displayed on the display section (PHARR; FIG. 2; ¶ 0038; “The computing device 224 can include circuitry and software (applications) that can generate and provide image data and information on a display device included in the VR headset 228. … a display device (a screen 226) included in the computing device 224 can be the display device for the VR headset 228 when the computing device 224 is included in … the VR headset 228. In some implementations, a screen included in the VR headset 228 can be the display device for the VR headset 228 [wherein] the computing device 224 can connect to (interface with) the screen included in the VR headset 228.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the display method of YAMADA-LO with the disclosure that the textures are attached to planes each drawn by degenerated triangles and surrounded by a plurality of vertices and then displayed on the display section of PHARR. The motivation for this modification could have been to utilize the geometric property that polygons such as quadrilateral planes may generally be triangulated into a decomposition of individual triangles, which have a minimal number of vertices for a polygon, thus simplifying a texturing process.
Regarding claim 4, YAMADA-LO-PHARR discloses the display method according to claim 3, wherein the texture atlases each have any of resolutions in the first direction reduced to a predetermined resolution multiplied by 1, 1/2, 1/4, 1/8, 1/16, and 1/32 (LO; FIG. 11; ¶ 0148; “… each texture atlas is the same resolution 1102 but at different levels 1112, the images that get stored in it are ½ the resolution each level. … if an image width and height is 2048 and the texture atlas widths and heights are all 4096. At the base level (level 0), 4 images (2048*2048) can be stored. The next texture atlas level will … be 4096*4096 but now the images going into it will be 1024*1024, so 4 times as many images as the previous level (16 at level 1) [are] stored at this level. … level 2 will have 16*4 images, and level 3 will have 16*4*4 images …”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YAMADA in view of LERIOS, LARSON, LO, and PHARR.
Independent claim 6 has similar limitations and scope when compared to the recitation of independent claims 1 and 5; therefore, the same rationale(s) to combine references will be maintained.
Regarding claim 6, YAMADA-LERIOS-LARSON discloses a display apparatus comprises: … [See the rationale for the rejection of these same limitations in the rejections of claim 1 and claim 5 in the Office action above.] …; however, the combination of YAMADA-LERIOS-LARSON does not explicitly disclose the subsequent limitations. LO discloses a controller (LO; FIG. 1, element 106; ¶ 0055; “The Controller 106 handles user inputs, and controls the behavior of all other modules in the system 100.” ¶ 0060; “… the Controller 106 receives user input and controls the behavior of the camera 104 and other modules such as the Vision Model Module 114 or Renderer 108.”) that selects textures having resolutions according to sizes of the images displayed on the display section from a plurality of texture atlases having different resolutions in a first direction along the first imaginary axis (LO; FIG. 11; ¶ 0148; “… each texture atlas is the same resolution 1102 but at different levels 1112, the images that get stored in it are half the resolution each level. … if an image width and height is 2048 and the texture atlas widths and heights are all 4096. At the base level (level 0), 4 images (2048*2048) can be stored. The next texture atlas level will still be 4096*4096 but now the images going into it will be 1024*1024, so 4 times as many images as the previous level (16 at level 1) may be stored at this level. Similarly, level 2 will have 16*4 images, and level 3 will have 16*4*4 images …”)
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the display apparatus of YAMADA-LERIOS-LARSON with the selecting textures having resolutions according to sizes of the images displayed on the display section from a plurality of texture atlases having different resolutions in a first direction along the first imaginary axis of LO. The motivation for this modification could have been to use the multiresolution properties (preprocessed textures in a multitude of resolutions) of a texture atlas in order to rapidly apply textures to primitives of varying resolutions.
YAMADA-LERIOS-LARSON-LO do not explicitly disclose attaching the textures to planes each drawn with 37degenerated triangles and surrounded by a plurality of vertices, which PHARR discloses (PHARR; FIG. 6; ¶ 0086-87), nor do YAMADA-LERIOS-LARSON-LO explicitly disclose displaying the textures on the display section, which PHARR also discloses (PHARR; FIG. 2; ¶ 0122; “… the GPU 218 can render the block of data and the associated texture map, providing the rendering to the display interface 238 for display on the screen 202 as a 3D image in a VR space.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the display method of YAMADA-LERIOS-LARSON-LO with the attaching the textures to planes each drawn with 37degenerated triangles and surrounded by a plurality of vertices and the displaying the textures on the display section of PHARR. The motivation for this modification could have been to utilize the geometric property that polygons such as quadrilateral 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619